DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 and 10-19 allowed.
The following is an examiner’s statement of reasons for allowance: Smith et al. (WO2018/125989) discloses a computer-implemented method for joint ride-order dispatching and fleet management, comprising: obtaining information comprising a status of a ride-sharing platform and a set of messages; inputting the obtained information into a trained hierarchical reinforcement learning (HRL) model, wherein the trained HRL model comprises at least one manager module corresponding to a region, and wherein the at least one manager module comprises a set of worker modules each corresponding to a division in the region; obtaining at least one goal of the division in the region based on the status of the ride- sharing platform and the set of messages; and for each vehicle in the division in the region, generating a vehicle action based on the status of the ride-sharing platform, the set of messages, and the at least one goal (Paragraph 1612, 1827, 1855-1865, 1875). However, Smith fails to disclose wherein the at least one manager module is configured to receive an extrinsic reward in response to the vehicle action based on an accumulated driver income and an order response rate.  Therefore, the prior art of record does not anticipate nor render obvious wherein the at least one manager module is configured to receive an extrinsic reward in response to the vehicle action based on an accumulated driver income and an order response rate when taken in combination with all the features and limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D LANG/Primary Examiner, Art Unit 3668